DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed November 03, 2021.
Amendment to claims 12 and 23, acknowledged and accepted.  The claims have been incorporated into claims 1, 14 and 47, rendering their objection moot.

Response to Remarks/Amendment
Applicant’s remarks in an amendment filed November 03, 2021, with respect to the rejection of claims 1-7, 9, 13-15, 17, 19-20, 22, 47, have been fully considered and are persuasive.  The rejection of claims 1-7, 9, 13-15, 17, 19-20, 22, 47, has been withdrawn. 

Claims 1-7, 9-11, 13-15, 17, 19-20, 22 and 47 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the cited reference(s) since the reference taken either individually or collectively neither teach or fairly suggest a method for acquiring system information (SI) comprising in combination with other limitation feature(s) reciting, wherein the SI table index is a one-level SI table index in a group of SI and a parameter configuration of the group of SI, and the group of SI comprises one or more SI, or the SI table index is a two-level SI table index with a first-level index pointing to the SI and a second-level index pointing to a parameter configuration of the SI to which the first-level index points, represent claims 1, 14 and 47.  Claims 2-7, 9-11, 13, 15, 17, 19-20, and 22, further limit allowable claims mentioned above and therefore, are also allowable.
	The closest prior art Fox (2014/0287750) discloses system information (SI) indicator as a system information index of value (1 to n), transmitted from a node to a mobile terminal in a message, where the mobile terminal upon receipt uses it to retrieve from the store relevant SI information.  The closest reference, however, either in itself or in combination, fail to anticipate or render the allowable features noted above that disclose SI table index as a one-level SI table index in a group of SI and a parameter configuration of the group SI, obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.